In an action by the tenant (appellant) to recover moneys paid in excess of the emergency rent (L. 1945, ch. 3, as amd.), order granting the defendant’s motion for judgment, under rule 113 of the Rules of Civil Practice, and denying plaintiff’s cross motion for leave to discontinue the action, and the judgment entered on the order, reversed- on the law and the facts, with $10 costs and disbursements, the defendant’s motion for judgment denied, without costs, and the plaintiff's cross motion for leave to discontinue the action granted upon payment by plaintiff of taxable costs to the date of the cross motion. Plaintiff was entitled to discontinue the action as a matter of right upon payment of costs. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.